Exhibit 10.1


SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
 
This Seventh Amendment to Amended and Restated Loan Agreement (the "Seventh
Amendment") is entered into effective as of March 26, 2013 by and between
SUPERTEL HOSPITALITY, INC., a Virginia corporation ("Borrower") and GREAT
WESTERN BANK, a South Dakota corporation ("Bank").
 
WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement, pursuant to which Bank agreed to
make certain Loans to Borrower (said Amended and Restated Loan Agreement as
amended by any and all modifications or amendments thereto executed by Borrower
and Bank are hereinafter referred to as the "Agreement"; terms used, but not
defined herein, have the meanings set forth in the Agreement); and
 
WHEREAS, Borrower and Bank have agreed to amend certain terms and conditions in
the Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendment to Section 1.01. The first paragraph of Section 1.01 of
the Agreement and Section 1.01(E) are hereby amended and restated in their
entirety as follows:
 
1.01.    The Revolving Loan.  Bank agrees, on the terms and conditions
hereinafter set forth, to make loans to Borrower (collectively, the "Revolving
Loan"), by means of one or more advances made from time to time during the
period of time from the date hereof, to and including the earlier of June 30,
2014 (the "Revolving Loan Maturity Date"), or the date of the occurrence of an
Event of Default (as hereinafter defined), not to exceed the lesser of (a)
$12,500,000 ("the "Maximum Revolving Loan Amount") or (b) the availability under
the Borrowing Base (as hereinafter defined) after taking into consideration the
outstanding principal amount of Term Loan 2 and Term Loan 4 (the "Borrowing Base
Availability").
 
(E)  The unpaid principal balance of the Revolving Loan will bear interest at
the rate of (a) 5.95% per annum from December 9, 2011 through and including
March 30, 2013 and (b) 4.95% per annum from and after March 31, 2013 (the
"Revolving Loan Interest Rate").
 
SECTION 2.  Amendment to Section 1.01A.  Section 1.01A(B) and Section 1.01A(D)
are hereby amended and restated in their entirety as follows:
 
(B)   Term.  The maturity date of the Term Loan 4 Note is June 30, 2015 (the
"Term Loan 4 Maturity Date").
 
(D)   Interest.  Borrower shall pay interest on the principal amount of the Term
Loan 4 Note at the rate of (a) 6% per annum from December 9, 2011 through and
including March 30, 2013 and (b) 5% per annum from and after March 31, 2013 (as
applicable, the "Term Loan Interest Rate").
 
SECTION 3.    Amendment to Section 1.03.  Section 1.03(B) and Section 1.03(D)
are hereby amended and restated in their entirety as follows:
 
(B)    Term.  The maturity date of the Term Loan 2 Note is June 30, 2015 (the
"Term Loan 2 Maturity Date").
 
(D)    Interest.  Borrower shall pay interest on the principal amount of the
Term Loan 2 Note at the Term Loan Interest Rate.
 
SECTION 4.  Amendment to Section 1.05.  Section 1.05 of the Agreement is hereby
amended and restated in its entirety as follows:
 
1.05. Prepayment.  Borrower may, at any time, prepay the outstanding amount of
the Revolving Loan, Term Loan 2 or Term Loan 4 in whole or in part with accrued
interest to the date of such prepayment on the amount prepaid; provided,
however, in the event Borrower prepays all or substantially all of the Revolving
Loan, Term Loan 2 or Term Loan 4 (or any combination of them) prior to three (3)
months before the applicable maturity date as a result of a loan from another
bank, insurance company, credit union or other financial institution, Borrower
shall pay to Bank a prepayment fee in the amount of two percent (2%) of the
outstanding principal amount of such Loan as of the date of such prepayment.
 
SECTION 5.    Fees.  Borrower agrees to pay Bank a modification fee in the
amount of $75,000.  Borrower shall pay the fee in quarterly installments of
$18,750 each on March 31, 2013, June 30, 2013, September 30, 2013 and December
31, 2013.
 
SECTION 6.    Effectiveness.  The effectiveness of this Seventh Amendment is
subject to the condition precedent that Bank shall have received (a)
counterparts of this Seventh Amendment duly executed by Borrower and Bank and
(b) $18,750 of the modification fee referred to in Section 5 above.
 
SECTION 7.    Representations and Warranties of Borrower.  Borrower represents
and warrants as follows:
 
 
(a)
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation.

 
 
(b)
The execution, delivery and performance by Borrower of this Seventh Amendment
and performance by Borrower of the Agreement, as amended hereby, are within
Borrower's powers, have been duly authorized by all necessary company action and
do not contravene (i) Borrower's articles of incorporation, or (ii) any law or
any contractual restriction binding on or affecting Borrower, or result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to Borrower's properties, except as
contemplated by the Agreement, as amended hereby.

 
 
(c)
No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by Borrower of this Seventh Amendment or the Agreement,
as amended hereby.

 
 
(d)
This Seventh Amendment and the Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or other similar laws affecting creditor's rights in general or
general principles of equity.

 
 
(e)
There is no pending or threatened action or proceeding affecting Borrower before
any court, governmental agency or arbitrator, which may materially adversely
affect the financial condition or operations of Borrower.

 
 
(f)
No Event of Default listed in Section 5.01 of the Agreement has occurred and is
continuing.

 
SECTION 8.    Reference to and Effect on the Agreement.
 
 
(a)
On and after the date hereof, each reference in the Agreement to "this
Agreement", "hereunder" "hereof", "herein" or words of like import shall mean
and be a reference to the Agreement as amended hereby.

 
 
(b)
Except as specifically amended above, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

 
 
(c)
The execution, delivery and effectiveness of this Seventh Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Agreement, nor constitute a waiver of any provision of
the Agreement.

 
SECTION 9.   Execution in Counterparts.  This Seventh Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.
 
SECTION 10.    Governing Law.  This Seventh Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nebraska, without regard
to its principles of conflict laws.
 
SECTION 11.   Costs and Expenses.  Borrower agrees to pay on demand all costs
and expenses in connection with the preparation, execution, delivery and
administration of this Seventh Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for Bank.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Seventh Amendment
effective as of the first date written above.
 
BORROWER:
SUPERTEL HOSPITALITY, INC., a Virginia corporation




By:  /s/ Corrine L. Scarpello
Corrine L. Scarpello
Chief Financial Officer and Secretary






BANK:
GREAT WESTERN BANK, a South Dakota corporation




By:  /s/ Michael T. Phelps
Michael T. Phelps,
Vice President Business Banking

